DETAILED ACTION
Claims 1-2, 6-9, 13-16, and 20 rejected under 35 USC § 102.
Claims 3-5, 10-12, and 17-19 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 13-16, and 20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caliendo, JR. et al., U.S. PG-Publication No. 2016/0062984 A1 (hereinafter Caliendo).

Claim 1
	Caliendo discloses a computer-implemented method comprising: processing, by one or more processors, a message, the message including a non-textual part and a textual part. Caliendo discloses a computer device that analyzes a payload of a message to determine whether Id. at ¶ 35. Accordingly, the analyzed message comprises a textual part (e.g. recipient and body) and a non-textual part (e.g. image attachment).
	Caliendo discloses identifying, by one or more processors, a content context of the non-textual part of the message. In a first image embodiment, the device will analyze image attachment content to determine whether the context matches the recipient user. Id. at ¶¶ 58; 64. In a second contact profile embodiment, the device will analyze a contact database to determine whether the context matches the recipient user. Id. at ¶¶ 41; 65.
	Caliendo discloses identifying, by one or more processors, an intent and entity of the textual part of the message. The device receives a first input (text "input to a recipient field of a message composition user interface") and a second input ("text which is to form part of the body"). The device "parses and/or analyzes the text automatically … to determine based at least in part of the first and second input whether the first recipient is a correct, proper, and/or appropriate recipient." Id. at ¶ 36. Figure 6 illustrates recipient field 602 comprising a first textual input indicating an entity (e.g. recipient user, wife, Wendy). See Id. at ¶ 46. Caliendo discloses that words and phrases from the message (e.g. second input body text) are identified to "determine a context for the message (e.g. a work message, a personal message, an appointment reminder, a message about a particular topic, etc.). Id. at ¶ 43. The determine context from message body text indicates the intent of the message (e.g. the message is intended for work purposes not personal purposes).
	Caliendo discloses determining, by one or more processors, a potential mismatch between the content context of the non-textual part and the intent and entity of the textual part. Id. at ¶ 58. Caliendo discloses that where a message contains a picture attachment "the image may be processed to determine applicability for the given contact." Id. at ¶ 64. Accordingly, Caliendo discloses a potential mismatch between a non-textual image and an intent (e.g. informal vs. professional) and entity (e.g. recipient user vs. face in the image). 
	In the contact profile embodiment, when "a name has been identified from the second input … based on the parsing and/or analyzing," the method "compares the name from the body of the message … to … identify a contact from the database which matches the name in the body of the message." The matching name in the contact database identifies the name as a correct recipient. Id. at ¶ 41. Caliendo discloses that the context of a message is determined via keywords within the text (e.g. signs of affection, family names, terms of endearment, message tone, referencing specific subjects/topics), and the context may determine that the message recipient is incorrect based on "a title for the recipient accessible to the device." Id. at ¶ 65. Accordingly, Caliendo discloses a potential mismatch between a non-textual contact profile information and an intent (e.g. personal vs. professional) and entity (e.g. name in body vs. name in contact database).
providing, by one or more processors, a suggested replacement for the potential mismatch. Caliendo discloses displaying "correct recipient suggestions" to resolve the intent/entity/context mismatch. Id. at ¶¶ 47-48; 57; 62-63; FIGS. 7-8.

Claim 2
	Caliendo discloses wherein the content context is an entity extracted from an image using image recognition techniques. Caliendo discloses that "both the payload and metadata of the attachment may be parsed and/or analyzes for data to use to determine a correct recipient." An image may be analyzed to "determine that the image is a 'selfie' and hence an informal image rather than a professional one. Further, "facial recognition software may be used when analyzing an image to identify at least one person in the image" and "if the attachment image include the face of a particular person, that particular person may be recommended as a correct recipient of the message." Id. at ¶ 58. Caliendo discloses that where a message contains a picture attachment "the image may be processed to determine applicability for the given contact." Id. at ¶ 64. Accordingly, Caliendo discloses an embodiment wherein an entity (e.g. person) is extracted from a non-textual image via facial recognition and compared contextually to text in the message. 

Claim 6
	Caliendo discloses wherein the content context is a contact name based on a contact profile of a user who creates the message. In the contact profile embodiment, when "a name has been identified from the second input … based on the parsing and/or analyzing," the method "compares the name from the body of the message … to … identify a contact from the database which matches the name in the body of the message." The matching name in the contact database Id. at ¶ 41. Caliendo discloses that the context of a message is determined via keywords within the text (e.g. signs of affection, family names, terms of endearment, message tone, referencing specific subjects/topics), and the context may determine that the message recipient is incorrect based on "a title for the recipient accessible to the device." Id. at ¶ 65. Accordingly, Caliendo discloses an embodiment wherein a contact name is retrieved from a non-textual contact profile and compared contextually to text in the message.

Claim 7
	Caliendo discloses wherein identifying the intent and entity of the textual part of the message includes applying a natural language processing technique to identify the intent and entity. Caliendo discloses parsing and analyzing the texts for keywords; and correlating "key words and/or phrases with particular recipients." Id. at ¶¶ 40; 45; FIG. 5. The parsing and analyzing can identify a name (i.e. entity) within the text. Id. at ¶ 41. The context (i.e. intent) of the message is determined via keywords (e.g. signs of affection, family names, terms of endearment, message tone, referencing specific subjects/topics, etc.). Id. at ¶ 65. The parsing and analyzing of text to identify keywords (intent) and names (entities) is a natural language processing technique.

Claims 8-9 and 13-14
	Claims 8-9 and 13-14 recite a medium storing instructions for performing the steps of the method recited in claims 1-2 and 6-7. Accordingly, claims 8-9 and 13-14 are rejected as indicated in the rejection of claims 1-2 and 6-7.

Claims 15-16 and 20
	Claims 15-16 and 20 recite a system configured to perform the steps of the method recited in claims 1-2 and 7. Accordingly, claims 15-16 and 20 are rejected as indicated in the rejection of claims 1-2 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Caliendo, JR. et al., U.S. PG-Publication No. 2016/0062984 A1 (hereinafter Caliendo), in view of Beaver et al., U.S. PG-Publication No. 2020/0110805 A1.

Claim 3
	Beaver discloses wherein the content context is an emoji meaning extracted from the emoji. Beaver discloses a method configured to receive input from a user and "determine a secondary intent of the input, classify the second intent into at least one category of relational language, and generate a response based on the secondary intent." Beaver, ¶¶ 4-6. The method considers textual and non-textual (e.g. audio and/or emoji) features to determine the intent of a communication. Id. at ¶¶ 71-72. Emoji can be used "to classify the emotional context of text" using known models "that can be used for associating emojis to emotions." Id. at ¶ 77. Beaver 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual message analysis method of Caliendo to incorporate analyzing the context of an emoji taught by Beaver. One of ordinary skill in the art would be motivated to integrate analyzing the context of an emoji into Caliendo, with a reasonable expectation of success, in order to increase accuracy of intent determination of a communication by considering "a wide set of features" such as emoji and audio, in addition to considering textual features. See Beaver, ¶¶ 71-73.

Claim 4
	Beaver discloses wherein the content context is an audio identification extracted from an audio file. Beaver discloses a method configured to receive input from a user and "determine a secondary intent of the input, classify the second intent into at least one category of relational language, and generate a response based on the secondary intent." Beaver, ¶¶ 4-6. The method considers textual and non-textual (e.g. audio and/or emoji) features to determine the intent of a communication. Id. at ¶¶ 71-72. Audio is analyzed by extracting "pitch, energy, and frequency features" from audio to determine an emotional context (e.g. mean, disgust, boredom, sadness, and happiness). Id. at ¶¶ 73-75. Beaver discloses that determining a secondary intent "uses at 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual message analysis method of Caliendo to incorporate analyzing the context of audio data as taught by Beaver. One of ordinary skill in the art would be motivated to integrate analyzing the context of audio data into Caliendo, with a reasonable expectation of success, in order to increase accuracy of intent determination of a communication by considering "a wide set of features" such as emoji and audio, in addition to considering textual features. See Beaver, ¶¶ 71-73.

Claims 10-11
	Claims 10-11 recite a medium storing instructions for performing the steps of the method recited in claims 3-4. Accordingly, claims 10-11 are rejected as indicated in the rejection of claims 3-4.

Claims 17-18
	Claims 17-18 recite a system configured to perform the steps of the method recited in claims 3-4. Accordingly, claims 17-18 are rejected as indicated in the rejection of claims 3-4.


	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caliendo, JR. et al., U.S. PG-Publication No. 2016/0062984 A1 (hereinafter Caliendo), in view of Karmarkar, U.S. PG-Publication No. 2010/0255865 A1.

Claim 5
	Karmarkar discloses wherein the content context is location information based on a device being utilized to enter the message. Karmarkar discloses a method "for generating a context-enriched message including the message component and the context data," wherein the "context data includes information about a contextual attributes of the mobile device" and "relevant to a meaning of the text-message component." Karmarkar, ¶¶ 4-8. The method "can parse and analyze a text message" to "determine a meaning of a particular term or portion of the text message" using "natural language processing." Id. at ¶¶ 37-38. In one embodiment, a textual term is "related to the present location of the mobile device" as represented by "the mobile device's present GPS coordinates." Id. at ¶¶ 40; 52. In another embodiment, the context can be pulled from "a third-party mapping service" via an applied program interface. Id. at ¶ 50. Karmarkar discloses operations to "determine the quality of the context data (e.g. geolocation accuracy), quality of service of context data sources, and the like." Id. at ¶ 54. Accordingly, Karmarkar discloses determining a contextual location of a device used to author a text message. One of ordinary skill in the art would recognize that the contextual location could be used as a context derived from non-textual message content in the method of Caliendo (e.g. determine geolocation accuracy of present location to intent associated with the intended message recipient entity).


Claim 12
	Claim 12 recites a medium storing instructions for performing the steps of the method recited in claim 5. Accordingly, claim 12 is rejected as indicated in the rejection of claim 5.

Claim 19
	Claim 19 recites a system configured to perform the steps of the method recited in claim 5. Accordingly, claim 19 is rejected as indicated in the rejection of claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 19, 2021